Citation Nr: 0126482	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  95-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran served on active duty for training from May 1961 
to November 1961, and had later service with the Reserve and 
National Guard.  He also had active duty from November 1990 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1993 and December 1995 RO rating 
decisions which collectively denied service connection for a 
psychiatric disorder, claimed as depression and PTSD.  In 
October 1997, the Board remanded the veteran's claim for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's current dysthymic disorder (depression) had 
its onset in active service.

2.  The veteran does not currenly have a diagnosis of PTSD.


CONCLUSION OF LAW

A psychiatric disability, consisting of dysthymic disorder 
(depression), was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty for training in the Army 
from May 1961 to November 1961, and he had later service in 
the Reserve and National Guard.  There is no medical evidence 
of psychiatric problems during such time.

The veteran also had active duty in the Army from November 
1990 to May 1991, when his unit was activated during the 
Persian Gulf War.  This included service in Southwest Asia 
(Saudi Arabia) from December 1990 to April 1990, and during 
such time the veteran performed administrative/personnel 
duties with the 202nd Medical Group.  It is neither claimed 
nor shown that he engaged in combat.  Service medical records 
from this period of service show treatment for various 
ailments but are negative for a psychiatric disorder.

The veteran filed a claim seeking service connection for 
depression in November 1992.  He subsequently raised the 
issue of service connection for PTSD.  He is seeking service 
connection for a psychiatric disability based on his period 
of active duty during the Persian Gulf War.

The veteran underwent a VA psychiatric examination in 
December 1992.  He reported that when he was stationed in 
Saudi Arabia he performed personnel work with a medical 
group.  He said  he was then extremely anxious and became 
depressed and fearful because he felt that he would not be 
able to return to his family.  He said these feelings became 
intense when SCUD missile attacks began, and he had to don 
his gas mask every time the siren would sound.  The veteran 
said he progressively developed difficulty sleeping and 
concentrating, and he found himself to have lost energy.  He 
also was constantly anxious and on edge, and he thus had a 
hard time relaxing.  He did not pay much attention to the 
symptoms as he thought this was a normal reaction to a war 
situation.  The veteran related that upon his return to the 
United States he continued being irritable, having difficulty 
relaxing, having problems concentrating, and becoming fearful 
for no apparent reason.  His energy level had remained low, 
and he could not find pleasure in the usual things that he 
used to enjoy.  He also found that his relationship with his 
children had soured because he was constantly somber.  He 
said he had no patience and was critical of those around him.  
As a result, he feared losing his job because of his 
irritability.  The veteran said he was currently taking 
medication for recurring depression, and he also had a family 
history of depression.  Following current examination, the VA 
psychiatrist's diagnosis was dysthymic disorder secondary to 
stress exposure.  The doctor said the stressor of family 
separation and exposure to the uncertainty of war seemed to 
have been quite a severe stressor for this veteran.  The 
doctor stated the veteran needed to be treated as his 
depression had lingered for a long time, so that what was 
once an adjustment disorder had now become a dysthymic 
disorder.  It was also noted there were signs of a mixed 
personality disorder.

The record include documents of VA outpatient treatment for a 
psychiatric disability.  In March 1993, the veteran reported 
being hyperalert, increasingly irritable, having relationship 
problems at home and at work, and having sleep disturbances 
since returning from active service in the Persian Gulf War.  
He said that when he was in Saudi Arabia he was exposed to 
rocket attacks and the threat of chemical warfare, and he 
then believed he was going to die and not see his family 
again.  He said that although he had not had a history of 
anxiety or depression prior to serving in Saudi Arabia, he 
had been experiencing extreme fatigue, problems with episodes 
of tearfulness, and decreased concentration since returning 
from that period of active service.  All of these symptoms 
were improving with time.  The diagnoses in March 1993 
included adjustment disorder with mixed mood and dysthymic 
disorder (rule out PTSD). 

At a June 1993 VA outpatient visit, the veteran reported that 
when in Saudi Arabia he did personnel work with a medical 
group, he was exposed to missile attacks and feared for his 
life, and he had missed his family and job.  He recounted 
four missile attacks in Saudi Arabia and said he had had 
tearful and depressive episodes while stationed there.  
Current assessments included dysthymic disorder and multiple 
PTSD symptoms. 

The veteran underwent a VA psychiatric examination in August 
1993.  He reported having been in a constant state of panic 
while stationed in Saudi Arabia because of strong feelings 
that he would not return alive.  This was further aggravated 
by the frequent donning of gas masks and anti-gas attack 
outfits; he also felt more panic because of claustrophobia 
that he had when donning the outfit.  He said he had 
difficulty sleeping and became extremely indecisive almost to 
the point of becoming immobilized.  He also became more and 
more tearful and indecisive, with difficulty concentrating 
and increasing psychomotor retardation.  Although he 
exhibited more symptoms than the others who were also scared, 
no attention was paid to his increasing depression.  Since 
returning from Saudi Arabia, he said, he continued having 
difficulty relaxing and falling asleep, and he also was 
irritable, had difficulty concentrating, and was easily 
startled.  He would awaken frequently at night for no 
apparent reason, and he would feel frightened or perplexed 
thereafter, while he experienced difficulty falling asleep 
again.  He continued feeling depressed and felt discomfort 
with people.  He also had intrusive thoughts about the 
fearful experiences that he had had when fearing SCUD missile 
attacks.  His concentration was not up to par, and he felt 
constantly anxious at work, always anticipating something 
tragic to happen.  He said he seemed to have more difficulty 
trusting people even though the severe depression had abated 
since he had commenced treatment at the VA mental hygiene 
clinic.  Following current examination, the diagnosis was 
dysthymic disorder probably precipitated by exposure to 
stressful situation in the Gulf with minimal symptoms of PTSD 
as evidenced by difficulty relaxing and sleeping, ease of 
startling, and discomfort with people.  The examining VA 
psychiatrist indicated that the stress of fearing gas attack 
coupled by the phobic reaction when he donned the protective 
outfit constituted extreme to catastrophic stressors for this 
veteran.  It was again noted there were also signs of a 
personality disorder.  

The veteran wrote in July 1994 correspondence that when in 
Saudi Arabia he performed personnel duties with a medical 
group.  He said he experienced stress because of numerous 
SCUD missile alerts, and some actual attacks, that required 
him to suit up, due to possible chemical attacks, at two and 
three in the morning.  He also reported having weeping 
spells, problems concentrating for prolonged periods, sleep 
problems, mood swings, lack of interest in sexual activity, 
fatigue, anger and irritability, and inability to start or 
complete routine tasks at home.  

In a January 1995 letter, a psychiatrist, Dr. William M. 
Hunt, III, noted he had treated the veteran in 1994, upon 
referral from the veteran's primary care physician, Dr. 
Joseph Milan.  Dr. Hunt noted the veteran was referred to him 
in February 1994, and subsequent evaluation led to an 
assessment of an episode of major depression, single episode.  
Dr. Hunt noted the veteran's military service in the Gulf did 
represent a precipitating factor in his episode of 
depression.  Dr. Hunt indicated that he commenced treatment 
with medication and that he last saw the veteran in March 
1994, at which point the veteran reported that he was doing 
somewhat better.  The psychiatrist's assessment at that point 
was that the depression was in partial remission.  

Additional VA outpatient records from 1993 to 1995 note the 
veteran received psychiatric treatment, and the diagnoses 
included dysthymia or depression.

A former service colleague, Alan W. Hooker, wrote in a 
November 1996 letter that the veteran "was not a well man" 
when they served together in Saudi Arabia during the Persian 
Gulf War.  

In a December 1996 letter, another service colleague, Erica 
VanderVenter, said that when she was with the veteran in 
Saudi Arabia he was very depressed and she had had to console 
him on a few occasions because he was sobbing.

In a September 1997 letter, Dr. Joseph M. Millan, the 
veteran's primary care physician, indicated that he had been 
treating the veteran as far back as 1990 for various 
conditions.  Dr. Millan noted that the veteran had a bout of 
severe major depression in 1993 and 1994, requiring referral 
to Dr. Hunt.  Dr. Millan noted that at that time the veteran 
had just returned from the Gulf War and had to be sent to the 
psychiatrist who corroborated his feeling that the depression 
was related to deployment in the Gulf War because of the 
suddenness of his deployment coupled with separation from his 
family as well as other factors involved in that situation.  
Dr. Millan's impression was that the veteran had a history of 
severe depression in 1993 and 1994 secondary to his 
deployment in the Gulf War.  Dr. Millan noted the veteran 
continued to have intermittent depression which had improved 
somewhat.

In a February 1998 statement, the veteran recounted stressful 
experiences in Saudi Arabia, including SCUD missile attacks.

In August 1998, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided the RO with a 
history of the 202nd Medical Group, to which the veteran had 
been assigned during the Persian Gulf War.  The materials 
forwarded by the USASCRUR include a listing of the SCUD 
missile attacks between mid-January 1991 and late February 
1991, including near where the veteran was stationed in Saudi 
Arabia.  

The veteran underwent two VA psychiatric examinations in 
October 1998, one for mental disorders and the other 
specifically for PTSD.  On the mental disorders examination, 
he gave a history of psychiatric symptoms during the Persian 
Gulf War in 1990.  He stated that he was traumatized by 
having to wear gas masks, by fearing contamination and death, 
and by fearing SCUD missiles that had hit an area where he 
had previously been stationed.  The veteran remarked that, 
due to this event, he became severely depressed and anxious 
and he started having crying spells.  He also added that he 
felt hopeless, had poor motivation, and had little interest 
in things.  His energy level was also low, and again, he felt 
somewhat hopeless, as well as helpless.  He also would 
oversleep.  These depressive symptoms had waxed and waned 
throughout the years since the Persian Gulf War, but they had 
never been present for more than two weeks.  Additionally, he 
had never had a two-month period in which he had had 
depressive symptoms.  He denied psychotic symptoms, such as 
hallucinations or delusions, and he denied manic symptoms, 
such as euphoria or the decreased need for sleep.  He stated 
that up to a month after the same trauma, he was having 
nightmares and flashbacks.  He stated that he would wake up 
in the middle of the night with palpitations and diaphoresis 
and that he had trouble falling back asleep.  He also 
startled easily and was hypervigilant; this had led to some 
marital discord as well as employment problems.  These 
symptoms, however, only lasted for approximately one month 
and then quickly resolved.  The veteran's past psychiatric 
history included a history of PTSD and a history of 
depression.  Following current examination, the impression 
was a history of acute stress disorder, and dysthymia.  The 
VA psychiatrist commented that the veteran, who had a 
significant family history of psychiatric problems, initially 
after the Gulf War met DSM-IV criteria for acute stress 
disorder.  It was noted his symptoms, however, quickly 
improved and he was now showing no impairment at the present 
time because of this.  The doctor said the veteran did, 
however, meet DSM-IV criteria for dysthymia.  

The veteran also underwent another VA examination in October 
1998, this one for PTSD.  The veteran presented at that 
examination with a past history of an acute stress disorder 
and a depressive disorder (not otherwise specified).  It was 
noted that, apparently, while stationed in Saudi Arabia 
during the Persian Gulf War with the 202nd Medical Group, the 
veteran felt that he was being threatened with serious injury 
secondary to nerve gas and that he was intensely fearful and 
felt helpless.  He reported feeling very numbed and detached 
during this period, almost feeling as if he were in a daze at 
times.  He had such problems in the past while he was in 
Saudi Arabia, but he had not had intense fear like that since 
he had been back for a few months.  It did cause significant 
distress in his life and in his work, with symptoms of marked 
anxiety and increased arousal.  The veteran retired in 1995, 
and he stated that he was very irritable and anxious, with 
symptoms of depression.  The veteran indicated that, while 
stationed in Saudi Arabia, he was constantly on alert, and he 
felt that he was not going to be able to return to the United 
States alive or to see his family ever.  This feeling was 
compounded by his having to don gas masks and anti-gas attack 
outfits at one or two in the morning, which caused him to 
feel as though he were panicking.  He stated that he had 
claustrophobia, which made that even worse.  He had 
difficulty sleeping and was very indecisive at that time.  
After his return from Saudi Arabia, he had difficulty 
relaxing and falling asleep; when he did fall asleep, he 
would have frequent awakenings.  He was irritable, had 
difficulty concentrating, and was very easily startled.  He 
also complained of being unable to trust people at work.  
Currently, the veteran reported feeling depressed at times, 
and he stated that he continued to have a depressive disorder 
that became worse every three to four months for a period of 
two to three weeks.  He felt as if he was sleeping more, his 
energy was decreased, and he had mood swings.  He indicated 
that his energy, interests, and initiative were currently 
diminished.  Following current examination, the diagnosis was 
dysthymia, and a history of acute stress disorder.  Also 
noted was a history of personality disorder traits.

II.  Analysis

The veteran claims service connection for a psychiatric 
disorder, claimed as depression and PTSD, which he maintains 
began during his Persian Gulf War active duty in 1990-1991.

Through discussions in the relevant rating decisions, 
statement of the case, and supplemental statements of the 
case, the RO has notified the veteran of the evidence needed 
to substantiate his claim.  Relevant medical records have 
been obtained, and VA examinations have been provided.  The 
Board is satisfied that the notice and duty to assist 
provisions have the law have been met.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001) (Veterans Claims Assistance Act of 
2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

With regard to PTSD, the veteran does not contend and the 
service records do not show that he engaged in combat with 
the enemy.  Thus, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f);  Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The USASCRUR has 
confirmed that the veteran was stationed in an area subjected 
to SCUD missile attacks in Saudi Arabia, and there is thus 
sufficient proof of a stressor for PTSD.  However, service 
connection for PTSD also requires competent medical evidence 
of a diagnosis of PTSD as well as competent medical evidence 
linking such a diagnosis to a service stressor.  While some 
early post-service medical records raise the possibility of 
PTSD, PTSD has not been diagnosed, and the latest medical 
examinations have ruled out current PTSD.  Without a current 
diagnosis of PTSD, service connection for such condition is 
precluded.  38 C.F.R. § 3.304(f); see also Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  

The question remains as to whether the veteran has another 
psychiatric disorder, including depression, due to his 1990-
1991 active duty.  Service medical records from this period 
are negative for a psychiatric disorder.  Some lay evidence 
has been received that the veteran nonetheless exhibited 
psychiatric symptoms during such service.  As noted, there is 
evidence of stressful experiences including SCUD missile 
attacks in service.  In late 1992, about a year and a half 
after service, the veteran was diagnosed as having a 
dysthymic disorder (depression).  VA and private medical 
examinations from 1992 to 1998 generally attribute this 
diagnosis to the veteran's experiences while stationed in 
Saudia Arabia.  Regulation, 38 C.F.R. § 3.303(d), provides 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  After review of all the evidence, the 
Board finds that the veteran's current dysthymic disorder 
(depression), although first diagnosed after service, had its 
onset in service.  A dysthymic disorder (depression) was 
incurred in service, warranting service connection.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in making this decision.


ORDER

Service connection for a dysthymic disorder (depression) is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

